ALLOWANCE
Claims 1-23 are allowed.

Priority
This application has claimed the benefit of Korean Application Number KR10-2017-0149905 filed on 11/10/2017. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Bak and Lee do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-11, and independent claim 12 and its dependent claims 13-23, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Bak et al. (US 2012/0313849 A1) and Lee et al. (US 2015/0189362 A1), do not expressly teach or render obvious the invention as recited in independent claims 1 and 12.
The prior art of record teaches a display apparatus comprising: 
a display [Bak: Fig. 1, (130), Paras. 88, 91, display unit]; 
Bak: Fig. 1, (150), Para. 97, voice recognition unit; Lee: Fig. 5, Para. 73, voice input from user (i.e. DDD please)]; and 
a processor [Bak: Fig. 1, (180), Para. 88, controller] configured to: display at least one first image [Bak: Fig. 4, (410, 420), Para. 113, first images] and first text information on the display [Bak: Fig. 4, (415, 425), Para. 114, text associated with first image], the first text information being related to the at least one first image and at least one second image which is not displayed on the display [Bak: Figs. 4-5, (S510-S530), Paras. 113-114, 119-121, display first image with corresponding text, text relates to both the first image (i.e. 410, 420) and second image not displayed (i.e. execute link content)]; and 
display the at least one second image on the display based on the voice input [Bak: Fig. 5, (S540-S550), Paras. 123-124, receive and recognize voice input] corresponding to the text information uttered by the user [Bak: Fig. 5, (S560), Paras. 124-125, execute voice input and display content of extracted text link: Lee: Fig. 5, Para. 73, displaying a plurality of images that are associated with “DDD” and displaying associated text “DDD” if available (i.e. title)];
wherein the text information includes at least one information among: a capture date, a capture location and tag information of a plurality of images including the at least one first image and the at least one second image [Lee: Fig. 5, Para. 73, the text information is extracted based on the context/keyword of each image and displayed accordingly, (i.e. title or tag)]. 

However, the prior art of record does not teach in response to receiving the voice input corresponding to the first text information uttered by the user, display the at least one second 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of in response to receiving the voice input corresponding to the first text information uttered by the user, display the at least one second image and second text information on the display, the second text information being related to the at least one first image, the at least one second image and at least one third image which is not displayed on the display, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179